Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021, has been entered.
 
Status of Claims
Claims 1-20 were previously pending and subject to a Final Office Action having a notification date of February 12, 2020 (“Final Office Action”), with claims 1-7 and 16-20 being withdrawn.  Following the Final Office Action, Applicant filed a Petition for Revival of an Application for Patent Abandoned Unintentionally, the RCE, and an amendment on February 4, 2021 (the “Amendment”) amending claim 8.  The present non-final Office Action addresses the Amendment.

Response to Arguments
Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
Starting at page 9 of the Amendment, Applicant takes the position that claim 8 does not amount to “certain methods of organizing human activities.”  The Examiner disagrees because 
At the bottom of page 9 to the top of page 10 of the Amendment, Applicant takes the position that “using a trained neural network to analyze the received information” clearly cannot be practically performed in the mind.  However, this argument is moot because the Examiner is not taking the position that a trained neural network can be practically performed in the human mind.  Rather, the Examiner is asserting that analyzing the various information can be practically performed in the human mind at such highly claimed level of generality.  The addition of the “trained neural network” to perform such analysis merely amounts to using computers or machinery as mere tools to perform the abstract idea (see MPEP § 2106.05(f)), especially as such trained neural network is recited in such a generic manner.
At the bottom of page 10, Applicant asserts that the combination of limitations including, inter alia, implementing the trustability analysis for retrieved reference information and the trained neural network analyzing the information for diagnosis “involves a practical application” without explaining how the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such 
On page 11, Applicant asserts that the present limitations allow “automated healthcare service [to] be improved” again without explaining such improvement.
While it generally appears Applicant is taking the position that the present limitations provide for more comprehensive and accurate diagnoses, the Examiner notes that an improvement in the judicial exception itself is not an improvement in technology.  MPEP 2106.05(a)(II).  For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  Similarly, the above claim limitations might provide patients and medical professionals with improved reference information to assist in the generation of more accurate medical diagnoses but do not improve computers or technology.
	Accordingly, the claim rejections under 35 USC §101 are maintained.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103
	These arguments are moot in view of the new grounds of rejection set forth herein.

	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Subject Matter Eligibility Criteria - Step 1:
As claims 8-15 are directed to a system (i.e., a machine), the claims are all within at least one of the four statutory categories.  35 USC 101.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Independent claim 8 includes limitations that recite an abstract idea.  Specifically, independent claim 8 recites:
A system for automated healthcare service, the system comprising:
a patient apparatus comprising a patient interface to receive patient input comprising patient identification data and symptom data;

a medical information communication application (MICA) module coupled to the patient apparatus and the EHR database, the MICA module retrieves reference information external from the EHR database based on the patient input and retrieved medical history information from the EHR database, and implement a trustability analysis for the retrieved reference information to select reference information from the retrieved reference information, the selection of the reference information is based on ranking of trustability factors assigned to each retrieved reference information during the trustability analysis; and 
a computing apparatus coupled to receive the patient input, the retrieved medical history information, and the selected reference information, the computing apparatus comprising a diagnostic module comprising a trained neural network to analyze the patient input, the retrieved medical history information, and the selected reference information for diagnosis; 
wherein in response to additional patient input needed based on the analysis, the computing apparatus generates a request for additional patient input, the request is transmitted to the patient apparatus for the patient to respond; 
wherein in response to no additional patient input needed based on the analysis, the computing apparatus generates one or more diagnostic results.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because implementing a trustability analysis on reference information using trustability factors assigned to the reference information, analyzing the reference information as well as patient symptoms and medical history, requesting additional 
As an example, as part of diagnosing a patient, a medical professional or other user could practically in their mind or with pen and paper select “reference information” (e.g., guidelines, journals, etc.) based on some sort of “trustability analysis” indicative of the level of reliability of the reference information.  For instance, the medical professional could review a number of guidelines, journals, or other sources of information related to the patient’s symptoms, etc. and utilize those sources that the professional believes to be more reliable than others (e.g., such as based on personal knowledge of the sources, authors of the sources, peer reviews of the sources, etc.) along with patient symptoms and patient medical history information as part of determining a diagnosis of the patient.  Those sources determined to be more reliable or trustable than others would thus be more highly “ranked” than the others.  In the event that the medical professional determines that additional patient input is needed to make a diagnosis, the professional can generate a request for the same; otherwise, the professional can generate the diagnosis.  That the process uses an application module, a computing apparatus, and an already trained neural network to carry out the abstract idea merely amounts to using computers or other machinery as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Accordingly, the claim describes at least one abstract idea.


Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea”):
A system for automated healthcare service, the system comprising:
a patient apparatus comprising a patient interface (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) to receive patient input comprising patient identification data and symptom data (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II));
 an electronic health record (EHR) database (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) coupled to the patient apparatus, the EHR database comprises medical history information related to the patient retrievable from the patient apparatus based on the patient input (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)); 
a medical information communication application (MICA) module (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) coupled to the patient apparatus and the EHR database, the MICA module retrieves reference information external from the EHR database based on the patient input and retrieved medical history information from the EHR database (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)), and implement a trustability analysis for the retrieved reference information to select reference information from the retrieved reference information, the selection of the reference information is based on ranking of trustability factors assigned to each retrieved reference information during the trustability analysis; and 
a computing apparatus (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) coupled to receive the patient input, the retrieved medical history information, and the selected reference information (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)), the computing apparatus comprising a diagnostic module comprising a trained neural network (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) to analyze the patient input, the retrieved medical history information, and the selected reference information for diagnosis; 
wherein in response to additional patient input needed based on the analysis, the computing apparatus generates a request for additional patient input, the request is transmitted to the patient apparatus for the patient to respond (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)); 
wherein in response to no additional patient input needed based on the analysis, the computing apparatus generates one or more diagnostic results.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of receiving patient input, retrieving medical history, retrieving reference information, and transmitting the information request, the Examiner submits that these additional limitations merely add insignificant extra-solution activity (data gathering; selecting data to be manipulated; transmitting data) to the abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitations of the patient apparatus, patient interface, EHR database, MICA module, computing apparatus, diagnostic module, and trained neural network, the Examiner submits that these limitations amount to merely using computers as tools at a high level of generality to perform the above-noted abstract idea (see MPEP § 2106.05(f)).


Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, independent claim 8 does not recite additional elements that integrate the judicial exception into a practical application.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claim 10: This claim recites that the additional information request is presented via text, audio, etc. and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the process steps are performed (see MPEP § 2106.05(h)).

Claim 12: This claim recites that the additional information request is a request to use a measurement apparatus and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the process steps are performed (see MPEP § 2106.05(h)).
Claim 13: This claim notes that usage instructions for the measurement apparatus are presented on the patient apparatus and thus amounts to insignificant extra-solution activity such as transmitting data (see MPEP § 2106.05(g)).
Claim 14: This claim calls for “real-time guidance” to be enabled when the measurement apparatus is used and thus amounts to insignificant extra-solution activity such as transmitting data (see MPEP § 2106.05(g)).
Claim 15: This claim recites that the measurement apparatus is a “self-measurement” apparatus which and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the process steps are performed (see MPEP § 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 8 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, the additional limitations of the patient apparatus, patient interface, EHR database, MICA module, computing apparatus, diagnostic module, and trained neural network merely amount using a computer as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)) 
Regarding the additional limitations of receiving patient input, retrieving medical history, retrieving reference information, transmitting data back to the computing apparatus, and presenting usage instructions to the user which the Examiner submits merely add insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving and transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 8-15 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Int’l Pub. No. WO 2016/178973 to Conlin et al. (“Conlin”) in view of U.S. Patent App. Pub. No. 2013/0185099 to Bucur et al. (“Bucur”) and U.S. Patent No. 5,839,438 to Graettinger et al. (“Graettinger”):
Regarding claim 8, Conlin discloses a system (Figure 1) for automated healthcare service, the system comprising:
a patient apparatus (Figure 1 - computing device 130; [0040] notes that computing devices may be associated with patients) comprising a patient interface (Figure 1 - screen of computing device 130; [0040]: device 130 includes network interface) to receive patient input ([0063]: patient input may be inputted into device 130) comprising patient identification data ([0099]: patient data includes identification data) and symptom data ([0033], [0063] note that patient input such as symptoms may be inputted into device 130); 
an electronic health record (EHR) database (patients database 215 in Figure 2; [0050] notes that database 215 includes patient medical history) coupled to the patient apparatus ([0048] notes that data store 205 of Figure 2 contains information from data store 195 of Figure 1; Figure 1 illustrates device 130 being “coupled” to data store 195 (and thus patient database 215) via network 105 and server 190), the EHR database comprises medical history information related to the patient retrievable from the patient apparatus based on the patient input (the medical history information related to a patient would necessarily be based on the patient input such as the patient identification; otherwise, the system would not be able to retrieve the patient’s medical history information; furthermore, as all the components in Conlin are connected by networks 105/275 in Figures 1-2, then the information would be “retrievable” from the patient apparatus based on the patient input); 
a medical information communication application (MICA) module ([0123] notes that portions of system presented in algorithmic representations of operations; thus, the “MICA module” is the algorithmic representation executed by server 190 that is configured to perform below functions) coupled to the patient apparatus (Figure 1 - device 130 coupled to server 190 via network 105) and the EHR database (Figures 1 and 2: server 190 coupled to data store 195 and thus database 215), the MICA module retrieves reference information external from the EHR database based on the patient input and retrieved medical history information from the EHR database ([0084] notes that evidence-based guidelines tailored to patients based on patient’s current symptoms and medical history (which is in the EHR database as discussed above) and [0087] discloses how the guidelines can be contained in data store 280 which is external from data store 215 (the EHR database)). . .; and 
a computing apparatus (Figure 1 - server 190) coupled to receive the patient input, the retrieved medical history information, and the selected reference information ( [0046]: server 190 in communication with device 130; [0065]: server 190 receives information from device 130; paragraph [0070]: symptoms and medical history is received; paragraph [0084]: guidelines received), the computing apparatus comprising a diagnostic module to analyze the received information for diagnosis (paragraphs [0066] and [0071] note that once medical information is received, the information is processed/analyzed; [0123] notes that portions of system presented in algorithmic representations of operations; thus, the “diagnostic module” is the algorithmic representation executed by server 190 that is configured to “analyze the received information for diagnosis”); 
wherein in response to additional patient input needed based on the analysis, the computing apparatus generates a request for additional patient input, the request is transmitted to the patient apparatus for the patient to respond ([0068] notes that in response to determining that it is unknown whether or not patient is pregnant, call out to submitting device to request pregnancy status to know if particular lab test is available to patient); 
wherein in response to no additional patient input needed based on the analysis, the computing apparatus generates one or more diagnostic results (claim 1 - determine diagnosis based on medical history, symptom, and policy).
	However, Conlin appears to be silent regarding implement a trustability analysis for the retrieved reference information to select reference information from the retrieved reference information, the selection of the reference information is based on ranking of trustability factors assigned to each retrieved reference information during the trustability analysis.
	Nevertheless, Bucur teaches that it was known in the healthcare informatics art to diagnose patient conditions through use of medical guidelines which are sources of medical information ([0009]), whereby a plurality of medical sources 142 may be ranked (i.e., “trustability analysis” may be implemented) based on their medical reputation, quality, relevance, age, etc. (“trustability factors”) ([0078]-[0079]), and whereby search results from one of the sources corresponding to user input ([0051]) may be selected based on ranking of the factors; this arrangement advantageously improves the relevancy of the search results from the “reference information” [0032] thereby leading to improved patient care.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented a trustability analysis on the reference information and then select reference information based on a ranking of trustability factors assigned during the analysis (where the computing apparatus would receive the selected reference information to conduct the diagnostic analysis) in the system of Conlin as taught by Bucur to advantageously improve the relevancy of the search results from the “reference information” thereby leading to improved patient care.
a trained neural network.
	Nevertheless, Graettinger teaches (Title, Abstract) that it was known in the healthcare informatics art to utilize a trained neural network to analyze information for diagnosis of patient conditions.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a trained neural network in the diagnostic module of the Conlin/Bucur combination as taught by Graettinger in order to facilitate diagnosis of what may be complex and not well understood conditions (Graettinger - column 2, line 56 through column 3, line 16).

Regarding claim 9, the Conlin/Bucur/Graettinger combination discloses the system of claim 8, further including wherein the request for additional patient input is adaptively presented to the patient based on the retrieved medical history information related to the patient (Conlin - [0072] discloses determining lab tests for patient based on medical history, where such lab tests are “request for additional patient input”; [0112] discloses notifications regarding lab test sent via text, email, etc.; where sending such lab test requests via text/email based on patient medical history is considered to be “adaptively presenting” such lab test requests).

Regarding claim 10, the Conlin/Bucur/Graettinger combination discloses the system of claim 9, further including wherein the request for additional patient input is adaptively presented in a text format, an audio format, a video format, or a combination thereof (Conlin - [0112] discloses notifications regarding lab test sent via text, email, etc.).

Regarding claim 11, the Conlin/Bucur/Graettinger combination discloses the system of claim 8, further including wherein the request for additional patient input comprises one or more questions to be answered by the patient (Conlin - [0068] discloses requesting that patient’s pregnancy status be provided), wherein additional patient input responded by the patient is transmitted back to the computing apparatus for a new round of analysis at the computing apparatus (Conlin - [0068] discloses that in processing information, the processing device (server 190) calls out with request for pregnancy status to determine if particular lab test is available; accordingly, once the patient’s answer to the inquiry is received, the information would again be analyzed for a “new round”; [0071]: once medical information is received, the information is processed; thus, once the patient’s answer to the inquiry is received, it would be processed for a “new round”).

Regarding claim 12, the Conlin/Bucur/Graettinger combination discloses the system of claim 8, further including wherein the request for additional patient input is a request for using a measurement apparatus to obtain a measurement diagnostic result from the patient (Conlin - [0068]: processing device (server 190) calls out with request that information related to particular laboratory test be included in patient information which would necessarily require using some sort of “measurement apparatus” to obtain a “measurement diagnostic result” from the patient).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Int’l Pub. No. WO 2016/178973 to Conlin et al. (“Conlin”) in view of U.S. Patent App. Pub. No. 2013/0185099 to Bucur et al. (“Bucur”) and U.S. Patent No. 5,839,438 to Graettinger et al. (“Graettinger”) as applied to claim 12 above, and further in view of U.S. Patent App. Pub. No. 2016/0302710 to Alberts et al. (“Alberts”):
Regarding claim 13, the Conlin/Bucur/Graettinger combination discloses the system of claim 12 but does not appear to specifically disclose wherein the measurement apparatus couples to the patient apparatus, when the patient accepts the request, usage instruction of the measurement apparatus is presented to the patient via the patient apparatus.
However, Alberts, in the same field of endeavor (i.e., health care informatics), discloses a measurement apparatus (Figures 24-29: testing apparatus 300) that couples to a patient apparatus (computing device 310), wherein usage instructions of the measurement apparatus are presented to a patient via the patient apparatus (Figure 15 illustrates usage instructions; also note that [0099] notes that the testing apparatus 300 is similar to testing apparatus 70 (which is used in conjunction with instructions presented in Figure 15)) which would advantageously reduce the clinical staff needed to administer diagnostic tests ([0128]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a measurement apparatus that couples to the patient device of the Conlin/Bucur/Graettinger combination, where usage instructions of the measurement apparatus are presented to the patient via the patient apparatus as taught by Alberts, in order to reduce the clinical staff needed to administer diagnostic tests.  Furthermore, upon the patient submitting or agreeing to submit the information regarding the 

Regarding claim 14, the Conlin/Bucur/Graettinger combination discloses the system of claim 12 but does not appear to specifically disclose wherein real-time guidance is enabled when the measurement apparatus is used to ensure the measurement diagnostic result is properly obtained.
Alberts, in the same field of endeavor (i.e., health care informatics), discloses a measurement apparatus (Figures 24-29: testing apparatus 300) that couples to a patient apparatus (computing device 310), wherein usage instructions of the measurement apparatus are presented to a patient via the patient apparatus (Figure 15 illustrates usage instructions; also note that [0099] notes that the testing apparatus 300 is similar to testing apparatus 70 (which is used in conjunction with instructions presented in Figure 15)).  Alberts also discloses that text and graphical objects can be visualized on a touch screen to instruct a user in performing tests ([0057])(where such text/graphical objects are considered to be real time as they are presented to instruct the user in performing tests; and where such instructions would necessarily seek to ensure that the test results are “properly” obtained) which would advantageously reduce the clinical staff needed to administer diagnostic tests ([0128]) and expedite performance of the diagnostic measurement.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have enabled real-time guidance when a measurement apparatus is used to ensure that results are properly obtained in the system of the 

Regarding claim 15, the Conlin/Bucur/Graettinger combination discloses the system of claim 12 but does not appear to specifically disclose wherein the measurement apparatus is a self-measurement apparatus or an apparatus for an untrained assistant to operate.
Alberts, in the same field of endeavor (i.e., health care informatics), discloses a self-measurement apparatus (Figures 24-29: testing apparatus 300; [0127]: measurement apparatus is a self-administered apparatus) which would advantageously reduce the clinical staff needed to administer diagnostic tests ([0128]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a self-measurement apparatus in the system of the Conlin/Bucur/Graettinger combination as taught by Alberts in order to reduce the clinical staff needed to administer diagnostic tests.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686    

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686